Citation Nr: 1221406	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left shoulder disability, status post rotator cuff surgical repair, from September 24, 2003, to March 3, 2011, and to a rating higher than 20 percent since March 4, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June to August 1986, March to June 1998, and October 2001 to September 2003.  He also reportedly had additional intervening service in the Army Reserves on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), although the exact dates of that additional service have not been verified. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There initially were three claims before the Board - for an initial rating higher than 10 percent for the left shoulder disability and for service connection for a left hip disorder and bilateral (i.e., right and left) knee disorder.  But in a December 2008 decision, the Veteran was granted service connection for the left hip disorder, specifically, for flexor tendonitis, with a disability rating of 10 percent retroactively effective from December 22, 2005.  He did not appeal either the initial rating or effective date assigned for that disability, so that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  See, too, 38 C.F.R. § 20.200 (2011). 

Further, concerning the Veteran's claim for a higher initial rating for his left shoulder disability, the July 2004 rating decision currently on appeal initially assigned a noncompensable (i.e., 0 percent) rating for this disability effective September 29, 2003, the date of receipt of this claim.  During the course of this appeal, however, a subsequent decision review officer (DRO) decision in April 2005 increased the rating for this disability to 10 percent, retroactively effective from September 24, 2003, the day after the Veteran separated from his last period of active duty.  He continued to appeal for an even higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

Since, however, this claim, as well as the claim for a bilateral knee disorder, required further development before being decided on appeal, the Board remanded these claims in October 2010 to the RO via the Appeals Management Center (AMC), especially to try and clarify the exact dates when the Veteran was on ACDTURA and INACDUTRA, to confirm the unavailability of his service treatment records (STRs) and service personnel records (SPRs), and for VA compensation examinations to reassess the severity of his service-connected left shoulder disability and for a medical nexus opinion concerning the etiology of his bilateral knee disorder, but especially in terms of its claimed relationship to his military service.

He had this additional VA examination of his left shoulder and knees in March 2011 and, after considering the results, the AMC issued a decision in March 2012 granting service connection for degenerative arthritis of his right knee and assigning an initial noncompensable (i.e., 0 percent) rating retroactively effective from September 24, 2003, and a higher 10 percent rating as of March 4, 2011, the date of the VA compensation examination.  The AMC also granted service connection for degenerative arthritis of the left knee and assigned an initial noncompensable (i.e., 0 percent) rating retroactively effective from September 24, 2003, though not also a higher 10 percent rating.  As well, the AMC increased the rating for the left shoulder disability from 10 to 20 percent retroactively effective as of March 4, 2011, VA compensation examination.  The Veteran since has continued to appeal for an even higher rating for his left shoulder disability.  See again Fenderson and AB, supra.  So this claim now concerns whether he was entitled to an initial rating higher than 10 percent for this disability from September 24, 2003, to March 3, 2011, and whether he has been entitled to a rating higher than 20 percent since March 4, 2011.



He has not, however, appealed either the initial ratings or effective dates assigned for his bilateral knee disability, so that claim is no longer at issue.  See Grantham, supra.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant (right handed), so the rotator cuff surgical repair of his left shoulder was for disability affecting his minor shoulder.

2.  From September 24, 2003, to March 3, 2011, this disability did not involve nonunion of the clavicle or scapula with loose movement, dislocation of the clavical or scapula, or limitation of motion of the shoulder at the shoulder level.

3.  Since March 3, 2011, it has not caused limitation of motion of the shoulder to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  From September 24, 2003, to March 3, 2011, the criteria are not met for an initial rating higher than 10 percent for this left shoulder disability.  38 U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 and 5203 (2011). 

2.  Since March 4, 2011, the criteria also are not met for a rating higher than 20 percent for this disability.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all elements of his claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  See, too, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U.S. Supreme Court made clear that VCAA notices errors in timing or content are not presumptively prejudicial, rather, must be determined on a 
case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2003 and February 2004, prior to initially adjudicating his claim in July 2004, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence - keeping in mind that his claim at the time was for service connection for his left shoulder disability, which since has been granted in the July 2004 decision from which this appeal ensued.  In Dingess, and since in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that, in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been served.  Id.  Thereafter, once an NOD has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And, here, the Veteran received this required SOC in January 2008 discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for initially rating his left shoulder disability as 0-percent disabling, so noncompensable, but since as 10-percent disabling, though no greater, until the more recent increase to 20 percent.  And the March 2012 SSOC discussed the reasons and bases for not assigning an even higher rating.  He also received Dingess notice in October 2008, in the interim, concerning this "downstream" issue of the rating for his disability, although that notice, as explained, was not legally required.


VA also fulfilled its duty to assist him by obtaining all relevant evidence in support of this claim that is obtainable and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A relatively recent November 1, 2011, VA memorandum makes a formal finding on the unavailability of his service treatment records (STRs) and confirms that he was appropriately notified.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).  He had previously, throughout the course of developing his claim, provided copies of his STRs that he either had obtained or had in his personal possession.  In any event, those records were still needed more so concerning his claim for service connection for his bilateral knee disorder to try and establish the occurrence of relevant events - namely, trauma or injury, during his military service to in turn determine whether there was a correlation or relationship between his current knee disability and those events so as to warrant service connection.  And, as mentioned, that claim since has been granted.  His STRs have less significance in assessing the severity of his left shoulder disability since his service, except to the extent they may address the level of his disability at the time of his discharge from service since the effective date of his award is the day following his last period of active duty.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (The Veteran's STRs were relevant to the request for a higher disability rating, and thus VA violated its duty to assist by failing to obtain records from the Army hospital where the Veteran was treated for a psychiatric condition while on active duty, even though the records pre-dated the period for which the Veteran sought compensation because the disability had to be evaluated in light of its whole recorded history, and the Veteran sought compensation for the same disability that had led to his hospitalization.)

The RO and AMC were however able to obtain his VA treatment records and arranged for VA compensation examinations to assess and then reassess the severity of his left shoulder disability.  Indeed, the Board's October 2010 remand of this claim was to have him reexamined, which, as mentioned, occurred on March 4, 2011, and served as the basis for again increasing the rating for his left shoulder disability - this time from 10 to 20 percent as of that date.  

The medical and other evidence in the file, including the results of this most recent VA examination, provide the information needed to properly rate this disability, both prior to and since March 4, 2011, so additional examination is not needed to decide the appeal of this claim.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, in having him reexamined, there was compliance with this October 2010 remand directive.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with remand directives, as a matter of law, and that the Board itself commits error in failing to ensure compliance).

Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and is obtainable.  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether Higher Ratings are Warranted for the Left Shoulder Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). In this case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service-connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-26.  The Court also since has extended this practice even to cases that do not involve initial ratings, rather, established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran already has was amounts to a "staged" rating since his disability was rated as 10-percent disabling prior to his March 4, 2011, VA compensation examination and has been rated higher, as 20-percent disabling, ever since.

The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were expressly raised, as well as the entire history of this disability in reaching its decision.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be 
right-handed, unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  VA examination reports reveal the Veteran is right-handed.  So the rating for his left shoulder disability is to be made on the basis of the left upper extremity being the minor extremity. 

According to 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion at the shoulder level (i.e., 90 degrees of abduction) warrants a 20 percent rating for both the dominant and minor arms.  Limitation of motion to midway between the side and shoulder level (i.e., 45 degrees of abduction) warrants a 20 percent rating for the minor arm.  Whereas limitation of motion to 25 degrees from the side warrants a 30 percent rating for the minor arm.

Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

In addition, the Veteran's left shoulder disability was previously rated under Diagnostic Code 5203, for impairment of the clavicle or scapula.  Under this code, impairment of the clavicle or scapula, malunion and nonunion without loose movement of the clavicle or scapula are to be rated as 10-percent disabling for both the dominant and minor arms.  A 20 percent rating is granted for nonunion with loose movement or for dislocation for both the dominant and minor arms.

And because this disability is rated on the basis of the extent it causes limitation of motion, VA adjudicators must also consider whether there is evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. 4.59 is not limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

A.  From September 24, 2003, to March 3, 2011

The evidence of record during this initial time period at issue includes the report of a November 2003 VA examination, provided in connection with the Veteran's initial claim for service connection.  During that examination, he acknowledged that his left shoulder rotator cuff tear surgical repair was "doing very well."  He had no complaints regarding this shoulder.  Examination of this shoulder also was essentially unremarkable, with normal range of motion of 90 degrees of interior flexion, 90 degrees of posterior flexion, 180 degrees of abduction, 45 degrees of external rotation, and 90 degrees of internal rotation.  There was slight tenderness over the anterior aspect of the shoulder joint.  An X-ray showed resection of the distal end of the left clavicle.

Private treatment records dated from January to June 2004 document frequent complaints of, and treatment for, left shoulder symptoms.  In particular, the Veteran complained of soreness and pain in this shoulder in January and February 2004 and was found to have some tenderness over the anterior aspect of the shoulder joint and some impingement bursitis, though he also had full range of motion of this left upper extremity.  Additional private treatment records dated in January 2004 also reveal range of motion of this shoulder as 155 degrees of flexion and 157 degrees of abduction while standing, and 153 degrees of flexion, 171 degrees of abduction, 95 degrees of internal rotation and 82 degrees of external rotation while in a supine position, and strength of 4 to 5 out of 5, and normal reflexes and sensation.  He reported feeling better and performing his regular job.  March 2004 treatment records document continued complaints of left shoulder pain, which worsened at motions above 90 degrees of forward flexion.  On examination, his left shoulder had 160 degrees of flexion and was symmetrical to the contralateral extremity.  Abduction external rotation was 45 degrees and symmetrical bilaterally.  Motor strength was 5/5.  There was negative Neer testing and equivocal Hawkins' and circumduction tests.  There was tenderness to point palpation over the bicipital groove.  There was negative Popeye's sign.  An X-ray of the left shoulder in March 2004 revealed previous surgery with resection of the distal aspect of the left clavicle, resulting in widening of the ridge of the acromioclavicular (AC) joint.  There was no fracture and the glenhumeral joint space was maintained.  A magnetic resonance imaging (MRI) this shoulder, also done in March 2004, revealed a partial undersurface tear of the rotator cuff involving the anterior aspect of the supraspinatous tendon.

April 2004 private treatment notes also recorded range of motion of the left shoulder of 158 degrees of flexion and 155 degrees of abduction while standing, and normal range of motion while in a supine position on one occasion, with strength of 4 to 5 out of 5.  Another April 2004 private treatment record noted range of motion of the left shoulder of 161 degrees of flexion and 160 degrees of abduction while standing, and 160 degrees of flexion and 165 degrees of abduction while in a supine position.  His strength was improving, but he continued to complain of pain.  May 2004 private treatment notes continued to document complaints of left shoulder pain, with testing revealing mildly positive O'Brien's sign, positive circumduction test, but negative Neer and negative Hawkins' tests.  Motor strength continued to be intact.  

Subsequently, in June 2004, the Veteran was seen for acute onset of left shoulder pain, caused by the pulling on a lever on a crane while at work.  Examination revealed full and symmetrical range of motion, and motor strength of 5/5.  Also noted was the positive O'Brien's sign and circumduction test.  There also was positive Neer to 140 degrees.  Tenderness was noted over the superior aspect of the shoulder, and mild tenderness was noted over the bicipital groove.  No shoulder instability was noted, however.  Another June 2004 private treatment record noted similar results for range of motion testing, with 156 degrees of flexion and 158 degrees of abduction while standing, and 158 degrees of flexion, 168 degrees of abduction, 98 degrees of internal rotation, and 71 degrees of external rotation while in a supine position.  As well, while the strength of the left upper extremity had improved, there were still complaints of pain.  Later in the same month and year, he underwent his second left shoulder surgery for extrinsic impingement syndrome.

Following that additional surgery, a September 2004 private treatment record noted complaints of left shoulder discomfort and pain.  But there was full active and passive range of motion of the left shoulder, and no instability was observed.  There was negative provocative testing for impingement, and minimal tenderness was noted over the biceps groove.  The assessment was left biceps tendonitis.  An October 2004 private treatment record noted complaints of left shoulder pain that worsened when using the controls of his crane for work, when climbing ladders, and with hyperabduction of the left shoulder.  Examination showed, however, that the portal sites were well-healed, negative Neer and Hawkins' maneuver, no tenderness over the anterolateral acromion.  There was tenderness over the superior aspect of the left shoulder on hyperabduction, though.  Another examination in April 2005 revealed the same.  

A VA treatment record dated in December 2005 showed the Veteran continued to complain of left shoulder pain since service.  He had last been seen in October 2005 and told to continue with his prescription of Celebrex, but a muscle relaxer was added.  He was later seen by a private physician in January 2006 for joint pain in the elbows, shoulders, hips, knees, and ankles.  The assessment was diffuse arthralgias.  He again was seen in February 2006 for complaints of joint pain in his knees, shoulders, hips, ankles, and wrists.  He reported two hours of morning stiffness but had significant relief with a steroid pack.  Examination revealed decreased range of motion of the left shoulder.  He was diagnosed with inflammatory polyarthritis with onset in January 2006.  The possibilities included sarcoid-related arthritis or rheumatoid arthritis.  

VA treatment records dated in 2006 showed continued complaints of left shoulder pain.  A June 2006 physical therapy consult note documented reports of recurrence of anterior glenohumeral joint pain with flexion, abduction, and sidelying for sleep.  The location of the pain was in the dorsum of the hand, left upper trapezius, and left side of the neck, with shooting pain with leftward rotation of the head on neck.  Examination found positive Hawkins' and Speeds' tests, but negative horizontal abduction.  Range of motion of the left shoulder was 160 degrees of flexion, 45 degrees of extension, 110 degrees of abduction, 0 degrees of adduction, 45 degrees of external rotation, and 50 degrees of internal rotation.  Motor strength was 4 to 5 out of 5.  The treatment plan included home exercises and positioning education.  In July 2006, he reported left shoulder pain and weakness that worsened at times.  He also reported difficulty raising his arm at times.  An X-ray showed no acute abnormality.  Still, there continued to be complaints of decreased, but not absent, left shoulder pain in August 2006.  The pain was focal at the lateral acromium process on the left with abduction of greater than 90 degrees, and there was posterior joint pain with external rotation of greater than 60 degrees.  The pain was rated as 4/10 on a 1-10 scale.

In a December 2007 VA treatment record, the Veteran's left shoulder disability was noted to be stable with medication.  It also was noted that he had received a prednisone shot in this shoulder in August 2007.  In August 2008, it was noted briefly that he had continued to have left shoulder pain.  VA treatment records dated from February to March 2009 also note a history of left shoulder pain, though treatment during this period was for right shoulder pain.


Applying the criteria of Diagnostic Code 5201 to the facts of this case, the Board finds that the Veteran's left shoulder disability does not meet the criteria for an initial 20 percent rating during this initial period.  38 C.F.R. § 4.7.  For the most part, he exhibited the type, frequency and severity of symptoms required for the existing 10 percent rating under Diagnostic Code 5203 - the code under which his left shoulder disability was previously rated - but not those required for a higher 20 percent or even greater rating under either this Code or Diagnostic Code 5201, the code under which his disability is currently rated.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  Specifically, medical treatment records during this initial period show no evidence of nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  There also is no evidence during this initial period of limitation of the left arm motion at the shoulder level (i.e., 90 degrees in abduction), warranting a 20 percent rating under Diagnostic Code 5201.  Instead, range-of-motion testing as documented in the treatment records and VA examination reports mentioned showed that abduction always was at least over 100 degrees.  So a 10 percent rating, as opposed to a higher 20 percent or even greater rating, is the most appropriate for this initial period.  38 C.F.R. §§ 4.3, 4.7.

As well, there is no evidence the Veteran had additional disability or functional loss due to pain, weakness, fatigability, or incoordination on account of his left shoulder disability, that is, at least to the point of warranting a higher rating.  While there is documentation of consistent and frequent complaints of left shoulder pain, and it was noted during an August 2006 VA treatment that there was pain with abduction of greater than 90 degrees with external rotation of greater than 60 degrees, these documented limitations of motion due to the pain nevertheless do not rise to the level of limitation of the shoulder at the shoulder level or midway between shoulder and side level to warrant a higher 20 percent rating under Diagnostic Code 5201.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08.  

Additionally, as previously noted, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

Also, his left shoulder disability was never more than 10-percent disabling during this initial period, so the Board cannot "stage" this rating either during this earlier period.  Fenderson, supra.

For these reasons and bases, the preponderance of the evidence is against this claim.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 38 C.F.R. § 4.3.

B.  Since March 4, 2011

As for this period of March 4, 2011, to the present, the Board also finds that the Veteran's left shoulder disability has not been so severe as to warrant an even higher rating of 30 percent.  The Board's review of the evidence in the file reveals that, while he has experienced worsening symptoms of his left shoulder disability during this more recent period at issue, these symptoms are not so severe as to involve limitation of the motion of his left shoulder to 25 degrees from his side.  The most pertinent medical findings assessing the severity of this left shoulder disability during this ensuing period are from his VA compensation examination on March 4, 2011.

During that March 2011 examination, he reported the course since onset as progressively worse.  He reported symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes that occurred daily or more.  There were no flare-ups reported.  A healed surgical scar was found on this shoulder.  The range of motion of this shoulder was 75 degrees of flexion, 100 degrees of abduction, 50 degrees of internal rotation, and 60 degrees of external rotation.  Also found was mild prominence of the left scapular compared to the right and prominence of the left shoulder musculature anteriorly.  No deformity was noted.  X-ray of the left shoulder noted post-surgical changed at the left AC joint with resection of the lateral aspect of the clavicle and widening of the AC distance, as well as a small bone fragment in this area, all unchanged from the previous study.  The glenohumeral joint was preserved, and acromiohumeral interval was stable and intact.  No acute bony abnormalities were noted, and soft tissues were unremarkable.  The diagnosis was left shoulder arthritis.  The examiner noted significant effects of the left shoulder disability on occupation due to decreased manual dexterity, problems with lifting and carrying, difficulty with reaching, weakness, and fatigue.  The Veteran however clarified that time lost from work in the last 12-month period due to his left shoulder disability was less than one week, because of either pain or appointments.

So based on the foregoing, the evidence of record does not support assigning a rating higher than 20 percent for the left shoulder disability.  38 C.F.R. § 4.7.  While there has been a slight decrease in the range of motion of the left shoulder, and specifically in abduction, it has not been shown that the motion of this shoulder is limited to 25 degrees from the Veteran's side to warrant assigning a higher 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Although it is apparent he has restriction of motion of this shoulder in all directions, it simply cannot be said this restriction is so severe as to limit the movement of this shoulder to only 25 degrees from his side.  In fact, during the March 2011 VA examination, the range of motion of this shoulder was found to be well above 25 degrees from his side and in all directions.

The examination also failed to find that he has additional disability or functional loss due to pain, weakness, fatigability, or incoordination on account of his left shoulder disability, at least to the point of warranting a rating higher than 20 percent.  Though he reported left shoulder pain, there was no documentation during the examination of pain with motion, or that there was additional loss of motion on repetitive use so as to conclude his motion effectively was limited to just 25 degrees from his side.  Even considering his pain, it was still greater than that.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-08.

And, again, mere pain alone does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Rather, the pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  Moreover, and as importantly here, it must resultantly reduce the range of motion to less than that required for the next higher rating, which in this particular instance it unfortunately does not.

For these reasons and bases, the preponderance of the evidence is against this claim.  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 38 C.F.R. § 4.3.

A rating higher than 20 percent is not warranted, therefore, for the period since March 4, 2011, because it has not been shown that any factors result in additional disability over and above that already contemplated by this existing rating.  Also, his left shoulder disability has never been more than 20-percent disabling since March 4, 2011, so the Board cannot "stage" this rating either during this ensuing period.  Fenderson, supra; Hart, supra.

Lastly, while it is true the Veteran has limitation of motion of his left shoulder, indeed, significantly so, especially when considering his chronic or persistent pain, it cannot be said that he has ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Hence, DC 5200 does not apply.  And the VA examiner that rather recently evaluated the Veteran on remand, pursuant to the Board's October 2010 remand directive, confirmed that he also does not have the type of impairment contemplated by DCs 5202 or 5203.

C.  Extra-Schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).


Here, however, the Board finds that the Veteran's symptomatology for the disability at issue in this appeal - left shoulder status post rotator cuff surgical repair - is sufficiently contemplated by the rating schedule under the first prong of the Thun analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable.").  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

The Veteran's primary subjective complaints and symptomatology for his left shoulder disability involve pain, weakness, and inability to use the left shoulder, which are contemplated in the rating criteria.  So the type and manner of symptoms he experiences, including these in particular, are factors in determining the most appropriate rating for his disability under the applicable DC.

Further, although he has alleged that this disability limits his ability to function at work, it has not been shown that he has the required marked interference with employment, meaning above and beyond that contemplated by his schedular ratings for this disability.  Records also show that he continues to be employed as a crane operator, despite his complaints, and there is no indication he has for example received an unsatisfactory performance review, demotion, or change of position so as to, in turn, have affected or lessened his earning capacity or potential.  He also reported to the March 2011 VA examiner that he had missed less than one week of work in the previous 12-month period due to his left shoulder pain and appointments.  So in considering his service-connected left shoulder disability, there is not the marked interference with his employment on account of this disability that could be considered over, above or beyond that contemplated by the schedular ratings assigned for this disability.  See 38 C.F.R. § 38 C.F.R. § 4.1 (indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  As well, records do not show, and he does not contend, that he has ever been hospitalized on account of his service-connected left shoulder disability, certainly not on a frequent basis.  Instead, most, if not all, of the evaluation and treatment he has received and required for this disability has been on an outpatient basis, not as an inpatient.

While the Veteran's representative argues that a referral for extra-schedular consideration is necessary for this left shoulder disability because the March 2011 VA examiner indicated this condition has had significant effects on the Veteran's employment, the fact is that the Veteran reported less than one week's absence from work in the past 12 months due to his left shoulder pain, as well as for appointments, and the symptoms manifested by this condition are already contemplated in the rating criteria.  And aside from his hospitalization for surgery in June 2004, he has not been hospitalized for treatment of his left shoulder disability.

In short, since the rating schedule adequately addresses the symptomatology associated with this disability, referral to the Director of Compensation and Pension Service is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for an initial rating higher than 10 percent from September 24, 2003, to March 3, 2011, and for a rating higher than 20 percent since March 4, 2011, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


